     Case 2:18-cv-02597-JAM-DMC Document 43 Filed 06/26/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALONZO JAMES JOSEPH,                               No. 2:18-CV-2597-JAM-DMC-P
12                       Plaintiff,
13           v.                                          ORDER
14    M. PENNER,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s motion for default judgment (ECF No.

19   38).

20                  Because entry of default must precede a motion for default judgment, see Fed. R.

21   Civ. P. 55(a), plaintiff’s motion is construed as a request for entry of default. So construed,

22   plaintiff’s request is denied because defendant is not in default. A review of the docket reflects

23   that the Court has extended the time for defendant to respond to the complaint until 30 days after

24   the earlier of: (1) denial of defendant’s motion to revoke plaintiff’s in forma pauperis status; or

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:18-cv-02597-JAM-DMC Document 43 Filed 06/26/20 Page 2 of 2

 1   (2) payment of the filing fees for this case in full. See ECF No. 32. Defendant’s motion to revoke

 2   plaintiff’s in forma pauperis status is addressed by separate findings and recommendations issued

 3   herewith.

 4                  IT IS SO ORDERED.

 5

 6   Dated: June 25, 2020
                                                          ____________________________________
 7                                                        DENNIS M. COTA
 8                                                        UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
